Citation Nr: 1730927	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability, to include osteoarthritis.

2.  Entitlement to service connection for a skin disorder, including skin rash, jungle rot, athlete's foot, and toenail fungus, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for right claw foot.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea, service-connected PTSD, service-connected residuals of prostate cancer, and herbicide exposure. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969, and September 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the August 2007 rating decision, the RO in Los Angeles, California, in pertinent part, denied service connection for right claw foot, a skin condition, jungle rot, and sleep apnea.  In the May 2009 rating decision, the RO in Roanoke, Virginia, in pertinent part, denied service connection for hypertension.  Jurisdiction over the claims on appeal is with the RO in Roanoke, Virginia.  

In July 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.

The Board previously considered and remanded the issues on appeal in August 2012, January 2015, and September 2016 for further development.  In September 2016, the Board determined that while the Veteran was granted service connection for left knee degenerative arthritis in an October 2015 rating decision, the Veteran was led to believe that the issue of a higher rating for his service-connected left knee disorder was on appeal.  As such, the Board exercised jurisdiction over the increased rating claim.  
Additionally, the Veteran has claimed separate skin disabilities to include jungle rot, athlete's foot, toenail fungus, and skin rashes.  While these rashes may effect different areas of the body, it is unlikely that such disorders could receive separate ratings.  Therefore, the Board has framed the issues broadly, with the claim for a skin disability to include all other demonstrated disorders affecting the skin.  Clemons v. Shinseki, 23 Vet. App. 1 (2009), cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left knee disability has been characterized by pain and some difficulty walking; ankylosis of the knee, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, recurrent subluxation or lateral instability, removal of or injury to the semilunar cartilage that causes frequent locking and effusion, or nonunion of the tibia and fibula, has not been shown.

2.  The Veteran's skin disorder, hypertension, and right claw foot were not shown in service or for many years thereafter, are not related to service or to any herbicide exposure, and are not related to any service-connected disability.

3.  Throughout the period on appeal, the Veteran does not have a diagnosis of sleep apnea.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability, to include osteoarthritis, based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260, 5261 (2016).

2.  The criteria for entitlement to service connection for a skin disorder, including skin rash, jungle rot, athlete's foot, and toenail fungus, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for right claw foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

4.  The criteria for entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

5.  The criteria for entitlement to service connection for hypertension, to include as secondary to sleep apnea, service-connected PTSD, service-connected residuals of prostate cancer, and herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his left knee disability.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran's left knee disability, claimed as degenerative arthritis, has been assigned a disability rating of 10 percent rating under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion).  In order to warrant an increased rating in the left knee based solely on limitation of motion or traumatic arthritis, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); or,
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
See 38 C.F.R. § 4.71a (2016).

Here, in an October 2012 VA examination, the Veteran reported "mild pain" and tightness in his left knee without flare-ups.  The Veteran's left knee range of motion was flexion to 130 degrees and extension to 0 degrees without pain on motion.  There was no ankylosis or loss of function following repetitive testing.  During a January 2016 VA examination, the Veteran indicated that he had left knee pain and flare-ups with activity and weather changes.  His left knee range of motion was 130 degrees flexion and 0 degrees extension without ankylosis.  There was pain on motion and weight bearing, but no additional loss of function, including after repetitive testing.  At a December 2016 VA examination, the Veteran was able to extend his left knee to 0 degrees, and had improved flexion to 140 degrees.  The examiner did not document any pain on motion, weight bearing, or after repetitive testing.  Ankylosis was not reported.  

Moreover, during this time period, the Veteran's private treatment records do not support a rating in excess of 10 percent based upon limitation of motion.  Specifically, in September 2008, April 2009, and January 2016, the Veteran's VA treatment records do not report any limitation of motion that would warrant a higher rating.  Additionally, while the Veteran had a diagnosis of arthritis, there was no objective medical evidence that the Veteran had occasional incapacitating episodes.  

The Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain and weakness in his left knee during motion and activity, it does not appear that his pain results in additional functional loss, and thus these complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  

The Board also considers whether a separate compensable rating is warranted for the left knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

In this case, the Board determines that a separate compensable rating is not warranted left knee instability or injury to the semilunar cartilage.  Overall, the Veteran's October 2012, January 2016, and December 2016 examinations were all negative for left knee instability.  Specifically, the examiners determined that the Veteran did not have recurrent patellar subluxation/dislocation, shin splints, stress fractures, tibial impairment, or any other related symptoms. 

Additionally, while the October 2012 VA examiner noted that that the Veteran had meniscus surgery prior to active duty service in 1963, there is no indication that he suffered an aggravation or new injury to his semilunar cartilage.  Moreover, while the Veteran had symptoms of joint pain, the Veteran was negative for episodes of joint locking and effusion throughout the entire period on appeal.  

Lastly, the Veteran's treatment records do not support a separate compensable rating for instability or injury to the cartilage.  For instance, in September 2008 and April 2009, the Veteran's left knee did not have abnormalities, including any signs of edema, effusion, or instability.  In January 2016, an imaging study did not reveal any joint subluxation or effusion.  Additionally, while the Veteran had a prior history of a meniscal injury with surgery in the 1960's, there is no indication that the Veteran had any injury or aggravation thereto at any point during the period on appeal.  

Consideration has been given to the Veteran's personal assertion that his left knee disability is worse than the rating he currently receives.  Specifically, he reported that he has pain and instability which caused an altered gait and the use of a cane.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and the sensation of instability, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his left knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, pain and instability, and concludes that his symptoms, are able to be adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, as the Veteran is seeking increased ratings for his knee disability, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Nevertheless, the Veteran does not assert and the record does not suggest that his left knee disability renders him unemployable.  As such, Rice is inapplicable in this case.

Service Connection

The Veteran is claiming entitlement to service connection for a skin disorder, right claw foot, sleep apnea, and hypertension.  He asserts that his skin disorder and hypertension are primarily due to his in-service exposure to herbicides during Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and prostate cancer.  Moreover, service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, based on the evidence of record the Board determines that service connection is not warranted for these disorders.

As an initial matter, service connection is not warranted for a skin disability or hypertension based on toxic herbicide exposure on a presumptive basis.  Specifically, while the Veteran is presumed to have been exposed to toxic herbicides given that his service personnel records reflect that he served in the Republic of Vietnam during the Vietnam War, nevertheless, hypertension is not a disorder that may be presumed related to such exposure under 38 C.F.R. § 3.309(e).  Further, given that the Veteran does not assert, and the record does not indicate that the Veteran's skin disability relates to chloracne, it is not a disorder that may be presumed related to such exposure.  See 38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted on this basis.

Although hypertension and the Veteran's skin disorder are not presumed related to toxic herbicide exposure, the Veteran may still establish service connection for these disorders if the evidence otherwise indicates a relationship between his hypertension and active duty service.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, service connection is not warranted for these conditions on this basis, as well as for right claw foot, based on the evidence of record.

Specifically, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a skin disorder, hypertension, or claw foot while in service.  The Board recognizes that the service treatment records do indicate that the Veteran had "scaling on his right sole" on his enlistment examination in October 1986.  However, there is no indication that the Veteran received any treatment or that his "scaling" worsened during service.  In fact, the Veteran's separation examination is silent for any skin disorder.  

Moreover, the post-service evidence does not reflect symptoms related to a rash or skin disorder until 2000 - almost 10 years after his separation.  Further, while the Veteran was noted to have an occasional rash on his lower extremities and toenail fungus during the appeal period prior to 2012, there is no indication in the medical records that the Veteran has a current skin disorder.  As such, a continuity of symptoms is not shown based on the clinical evidence - including for purposes of the chronic disease presumption under 38 C.F.R. §§ 3.307(a)(3) for hypertension.  

With respect to sleep apnea, after a thorough reading of the evidence of record, the evidence does not reflect complaints of, treatment for, or a diagnosis related sleep apnea while in service or anytime thereafter.  Specifically, the VA examiner in October 2012 indicated that the Veteran does not currently, or in past, have a diagnosis of sleep apnea.  The VA examiner noted that the Veteran's treatment records report a past diagnosis of sleep apnea, but indicated that the diagnosis was based upon a sleep study that was terminated early by the Veteran.  Moreover, the January 2016 VA examiner opined that a recent November 2015 sleep study confirmed that the Veteran does not have sleep apnea.  Additionally, the Board notes that while the Veteran's November 2007 treatment records indicate a diagnosis of mild positional sleep apnea, this diagnosis was based upon an incomplete sleep study that was terminated by the Veteran after only two hours.  Thus, the Board assigns more weight to the well supported opinions from the VA examiners and objective medical evidence which indicates the Veteran does not have a current sleep apnea diagnosis.  Therefore, the preponderance of the evidence is against a finding that the Veteran has a diagnosis of sleep apnea at any point during the time on appeal.  As such, service connection is not for application.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  Specifically, that he had skin rashes, athlete's foot, and foot problems during active duty service.  In this regard, while the Veteran is not competent to diagnose a disorder such as hypertension, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, the large gap in treatment for the asserted conditions weighs against the Veteran's claims.  Moreover, the Board notes that the Veteran submitted claims for other VA benefits over 15 years prior to claiming the issues on appeal.  Had the Veteran been experiencing these disorders since service, it is intuitive that he would have submitted corresponding claims at that time.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, despite his contentions to the contrary, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, and specifically as secondary to or aggravated by other service-connected disabilities, and/or exposure to herbicides. 

In regard to a skin disorder, the Board places significant value on the opinions of the VA examiners who evaluated the Veteran's symptoms in October 2012, January 2016, and October 2016.  Specifically, in October 2012, the VA examiner indicated that while the Veteran had a past history of urticaria and tinea corpora, the Veteran did not have any current signs or symptoms of these or any other skin disorder.  Notably, the examiner reported that the Veteran's last episode of urticarial was approximately in 2005.  Moreover, the Veteran stated that his "jungle rot" or tinea corpora was resolved with no reoccurrences.  

In a January 2016 VA examination, the examiner indicated that the Veteran did not have a current skin condition.  Moreover, he opined that the Veteran's history of urticaria and tinea corporis was not related to service.  In support, he noted the Veteran's lack of in-service treatment and complaints, as well as the lack of ongoing treatment since service along with a current diagnosis.  Similarly, in an October 2016 VA opinion, the examiner explained that the Veteran's skin conditions since active service, including rashes of the head and lower extremities, jungle rot, athletes foot, and/or tinea pedis was not related to herbicide exposure.  Additionally, the examiner noted that the treatments used by the Veteran after service (i.e., urea cream) are not treatments used to treat the Veteran's claimed skin conditions.  

The Board notes that the Veteran's treatment records do not provide, nor has the Veteran offered, any objective medical evidence or opinion establishing a link between his claimed skin condition that occurred (but resolved) during the course of the appeal and active service, including exposure to herbicides.  

With respect to the Veteran's right claw foot, in a January 2016 VA examination, the examiner opined that the Veteran's foot condition was less likely than not related to active service given the lack of complaints and diagnosis of a foot injury until years after service.  In an October 2016 opinion, the VA examiner reported that the Veteran asserted that he developed a claw foot as a result of "wearing tight boots" during service.  Nevertheless, the VA examiner opined that his claw foot was less likely than not related to active service and wearing tight boots because both feet would likely be affected - and not just the right foot.  Further, the examiner indicated that his claw foot developed over a significant amount of time and was more likely related to contracture of his flexor tendons affecting his toes which can be a result of various conditions such as ankle injuries, nerve damage, stroke, and/or arthritis.

Finally, regarding the Veteran's hypertension claim, the October 2012 VA examiner indicated that his hypertension was less likely than not related to service, including secondary to his service-connected disabilities.  In support, the examiner stated that the Veteran's service-connected PTSD and residuals of prostate cancer are not severe enough or constant enough to cause aggravation of his condition.  Moreover, the medical literature does not evidence any causal effect from the Veteran's service-connected residuals of prostate cancer.  Similarly, the January 2016 VA examiner opined that the Veteran was diagnosed with PTSD in 2013, which also makes it less likely than not that his hypertension is caused by or aggravated by his service-connected PTSD.  Further, he also indicated that based on the 1995 onset of hypertension, and lack of treatment or symptoms since active service, the Veteran's hypertension is not related to service.

In considering the claims on appeal, the Board has also considered the statements made by the Veteran relating his disorders to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

While the Veteran is competent to diagnose the presence of a rash, toenail fungus, or athlete's foot, as they are diagnosed based on readily observable symptoms, he is not competent to provide opinions or statements regarding their etiology.  See Jandreau, 492 F.3d at 1377, n.4.  Further, the Veteran is not competent to provide testimony regarding a diagnosis of sleep apnea or the etiology of his hypertension and right claw foot as those conditions are not diagnosed by unique and readily identifiable features, given that they do not involve a simple identification that a layperson is competent to make.  Id.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  While the Veteran asserts that the VA examiners did not review all the relevant records, however, upon review of the examination reports, the Board determines that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, it is noted that this appeal was remanded by the Board in August 2012, January 2015, and September 2016 in order to obtain outstanding records and new VA examinations.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records.  Moreover, the Veteran was provided with VA examinations in October 2012, January 2016 and December 2016.  The Board finds that the examinations are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran has asserted that his examinations were inadequate because of an incomplete rationale, the Board finds that the opinions were adequate to adjudicate the issues on appeal as the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and relevant opinions consistent with the remainder of the evidence of record.  

The Board also recognizes that the examiners did not measure the Veteran's knee range of motion while weight-bearing as instructed by the Board in its September 2009 decision.  Nevertheless, during the most recent December 2016 VA examination, the Veteran did not report any pain while weight-bearing.  Moreover, his range of motion was normal and he did not have any additional functional loss due to pain.  Therefore, the Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).   See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  As such, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for a left knee disability, to include osteoarthritis, is denied.

Service connection for a skin disorder, including skin rash, jungle rot, athlete's foot, and toenail fungus, to include as secondary to herbicide exposure, is denied.

Service connection for right claw foot is denied.

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.

Service connection for hypertension, to include as secondary to sleep apnea, service-connected PTSD, service-connected residuals of prostate cancer, and herbicide exposure, is denied. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


